          Case 1:21-cr-10216-DPW Document 1 Filed 07/20/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                 )   Criminal No.     21cr10216
     UNITED STATES OF AMERICA                    )
                                                 )   Violation:
                v.                               )
                                                 )   Count One: Wire Fraud
     TAMARA KHATUNTSEVA,                         )   (18 U.S.C. § 1343)
                                                 )   (18 U.S.C.§ 2 – aiding & abetting)
                       Defendant                 )
                                                 )   Forfeiture Allegation:
                                                 )   (18 U.S.C. § 981(a)(1)(C) and
                                                 )   28 U.S.C. § 2461)
                                                 )
                                                 )

                                        INFORMATION

              The United States Attorney charges that:

             Between on or about December 1, 2017 through in or about August 2020, at

Sudbury, Framingham, Newton, Boston, and elsewhere in the District of Massachusetts, the

defendant,

                              TAMARA KHATUNTSEVA

having devised and intending to devise a scheme and artifice to defraud, and for obtaining money

and property in the amount of not less than $40,000 or more than $150,000, by means of materially

false and fraudulent pretenses, representations, and promises, did transmit and cause to be

transmitted by means of wire communications in interstate and foreign commerce, writings, signs,

signals, pictures, and sounds for the purpose of executing a scheme to defraud.

       All in violation of Title 18, United State Code, Sections 1343 and 2.
            Case 1:21-cr-10216-DPW Document 1 Filed 07/20/21 Page 2 of 3




                                FORFEITURE ALLEGATION
                       (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

       1.      Upon conviction of the offense in violation of Title 18, United States Code,

Section 1343, set forth in Count One, the defendant,

                                  TAMARA KHATUNTSEVA,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

and Title 28, United States Code, Section 2461(c), any property, real or personal, which

constitutes or is derived from proceeds traceable to the offense.

       2.      If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code,

Section 2461(c), as a result of any act or omission of the defendant --

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                  difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.

       All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).
         Case 1:21-cr-10216-DPW Document 1 Filed 07/20/21 Page 3 of 3




                                    NATHANIEL R. MENDELL
                                    Acting U.S. Attorney

                                    BY: /s/ Laura J. Kaplan
                                    Laura J. Kaplan
                                    Assistant U.S. Attorney



July 20, 2021
